To compel respondent to proceed with the hearing and to decree, in a divorce case, where the bill charged desertion for the statutory period, it appearing at the hearing that defendant was a non-resident of the State, that he did not appear, was not served with process, nor with a copy of the order of publication.
Order to show cause denied October 20, 1896.
Held, that no cause for divorce arose until the two years *644elapsed; that at that time defendant had become a non-resident, and hence complainant had not brought herself within Act No. 202, Laws of 1895.
A rehearing was applied for, calling attention to the fact that the bill alleged, and the proofs so far as taken tended to establish non-support as well as desertion,' and that the cause for divorce arose while defendant resided in this State, whereupon the writ was granted December 24, 1896.